Citation Nr: 1601457	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1970 to February 1973 in the United States Navy.  He died in January 2008.  The Appellant was the Veteran's spouse at the time of his death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the claims for dependency and indemnity compensation (DIC) and accrued benefits.  In a July 2008 notice of disagreement, the Appellant only appealed the denial of the DIC claim, and the matter is now before the Board.  

This case was previously before the Board in September 2012 and February 2015, and the Board remanded the case for further evidentiary development at those times.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in January 2008.  The Veteran's death certificate reflects that the immediate cause of death was due to small bowel ischemia due to or as a consequence of hypotension due to or as a consequence of sepsis, which onset approximately hours before the Veteran's death.  Other significant conditions contributing to death but not resulting in the underlying cause were hepatitis cirrhosis, chronic obstructive pulmonary disease (COPD), and thoracic spine vertebral collapse.  

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  The Veteran did not sustain a disease or injury related to small bowel ischemia, hypotension, sepsis, hepatitis cirrhosis, or COPD in service, and these disorders did not manifest during service.  Although the Veteran had an in-service muscle injury to his back, this injury and his military service did not cause or aggravate his thoracic spine vertebral collapse disorder.  

4.  The Veteran's death is not causally or etiologically related to active service, and an injury to his back in service did not cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 1311, 1318, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking entitlement to service connection for the cause of the Veteran's death.  Specifically, in her December 2008 substantive appeal (VA Form 9), she contended that the Veteran's back disorder prevented him from performing any form of exercise and health maintenance.  Additionally, she contended that the pain medication that he used to treat his back disorder caused him to be inactive and have poor motivation.  

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether VA compensation is warranted for a DIC claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate showed that he died on January [redacted], 2008.  The immediate or direct causes of death were listed as small bowel ischemia, hypotension, and sepsis.  The death certificate stated that the interval between the onset of these causes and the Veteran's death was hours.  The certificate further indicated that it was unknown whether tobacco use contributed to his death and that hepatitis cirrhosis, COPD, and thoracic spine vertebral collapse were other significant conditions contributing to death but not resulting in the underlying immediate or direct causes of death.  

As a general matter, the Board notes that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a [claimant] must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

At the time of his death, the Veteran was not service-connected for any disability, and there is no indication in the record that any service-connected disability was related to the Veteran's military service.  As there is no indication in the record that the Veteran was receiving VA compensation for a service-connected disability rated totally disabling, the provisions of 38 U.S.C.A. § 1318 do not apply to the Appellant's claim.  Thus, the questions to be answered are whether the Veteran developed small bowel ischemia, hypotension, sepsis, COPD, hepatitis cirrhosis, and/or thoracic spine vertebral collapse during service, and whether these disorders were causally or etiologically related to service. 

The Veteran's service treatment records, including his May 1970 enlistment examination and subsequent records, do not reveal complaints of or treatment for small bowel ischemia, hypotension, sepsis, COPD, or hepatitis cirrhosis.  In fact, the medical evidence of record, including VA treatment records, does not show that he was treated for any of these disorders until the 2000s, which was longer than 25 years after discharge from service.  

However, in several service treatment records, the Veteran complained of and was treated for back symptoms.  Specifically, a July 1972 sick call treatment record shows that he fell down from a chair and landed on his left side.  He indicated that he began having pain on his side and back, which included a stabbing pain when he breathed.  After performing an x-ray, which returned negative results, the medical professional's impression of the Veteran's symptoms was that his back injury was muscular in nature.  

Additionally, a January 1973 sick call treatment record shows that he reported to sickbay complaining of acute back pain.  The medical professional noted that the pain was of an unknown origin but was believed to be due to an earlier wrestling incident.  The Veteran was noted as having pain in the T4-L5 spinal segments that was radiating bilaterally to the iliac crest.  He was given pain medication and was prescribed back adjustments with heat massages.  

Given these service treatment records, the Board finds that although he was not diagnosed with thoracic spine vertebral collapse in service, he had an in-service injury to his back; however, he did not sustain a disease or injury related to small bowel ischemia, hypotension, sepsis, hepatitis cirrhosis, or COPD in service, and these disorders did not manifest during service.  Thus, the second element of service connection is met and the only question to be answered is whether his in-service back injury caused or is otherwise etiologically related to his thoracic spine vertebral collapse, which significantly contributed to the Veteran's death in January 2008.  

The Board notes that although the claims file contains many VA and private medical treatment records, as well as records from the Social Security Administration (SSA), in which the Veteran was treated for various physical and mental disorders, these records do not discuss the relationship between these disorders and the Veteran's time in service.  For example, the claims file includes many VA treatment records from 2000 to 2008 that discuss and treat his hepatitis C, COPD, and back disorder symptoms, but these records do not address the etiology of these disorders and their relationship to the Veteran's time on active duty in the 1970s.  

However, the claims file does include several other records that discuss the causal relationship between the Veteran's active duty military service and the disorders listed on his death certificate.  In connection with several claims for VA benefits, in an August 2003 general VA examination, the Veteran stated to the examiner that he had a back injury while stationed on the U.S.S. Point Defiance in approximately March 1972.  The Board notes that this in-service injury appears to have occurred in July 1972, which the Board has mentioned above.  The examiner diagnosed him with hepatitis C, cirrhosis, malnutrition, cervical stenosis, and a history of drug and alcohol abuse that was in remission; however, this VA examiner did not discuss or provide an opinion between any of the diagnosed disorders and the Veteran's time in service.  

In May 2007, the Veteran underwent another VA examination during which the examiner reviewed his pertinent records, performed an in-person examination, and took down his self-reported symptoms and history.  The Veteran complained of lumbar spine pain, and he told the examiner that he fell down a ladder on a ship in service in 1973.  He also recounted several incidents since separation from service in which he injured his back and other parts of his musculoskeletal system, including four or five times that he hurt his back at work by lifting heavy boxes, being stabbed in the buttocks and the chest with a resultant splenectomy in 1981, a fractured pelvis from a 1977 motorcycle accident, and fractures to his skull, elbow, and wrists in 1980.  

Following a physical examination, the examiner diagnosed him with mild scoliosis with auto-fusion of the L4-L5 spinal segments, a compression deformity at the L1 spinal segment, and degenerative disc disease (DDD) of the lumbar spine.  She opined that these diagnosed back disorders were less likely as not (less than 50 percent probability) caused by or a result of his active military service because his low back injury in the military was of a muscular nature and injuries that are muscular in nature do not have long-term sequela.  Moreover, the examiner opined that osteoporosis and osteopenia, which were caused by his liver disease, were likely the source of the Veteran's back pain.  The examiner indicated that osteoporosis and osteopenia occurred in cirrhosis of all etiologies and that osteopenia bone disease and fracturing were well-recognized complications of cirrhosis.  The examiner buttressed her conclusions with citations to supporting medical treatise evidence.  She also stated that the diagnosed back disorders were not aggravated by the Veteran's active military service because he had an injury to the soft tissue of his back in service, and she inferred that such an injury does not aggravate mild scoliosis with auto-fusion of the L4-L5 spinal segments, a compression deformity at the L1 spinal segment, and degenerative disc disease (DDD) of the lumbar spine.  

While the Veteran was alive, he indicated on several occasions that his back disorder was incurrent in service, including in his September 2006 application for service connection and his July 2007 notice of disagreement with the RO's May 2007 denial of service connection.  Furthermore, the Appellant contended that his back disorder was related to his military service and that it contributed to and caused his death.  In her December 2008 VA Form 9, she stated that his back disorder prevented him from performing any form of exercise and health maintenance, and that the pain medication that he used to treat his back disorder caused him to be inactive and have poor motivation.  

Following the Veteran's passing, and in connection with the present DIC claim, a VA examiner provided a medical opinion discussing the relationship between the Veteran's causes of death and his military service that was memorialized in an April 2013 VA compensation and pension examination report.  After reviewing the Veteran's claims file, the examiner opined that it was less likely than not (less than 50 percent probability) that the conditions listed on the Veteran's death certificate were incurred in or caused by the claimed in-service injury, event, or illness.  She explained that he was in the military from 1970 to 1973, and that he died approximately 35 years after discharge from service in January 2008.  The examiner noted the disorders that were listed on the Veteran's death certificate and the Appellant's contention from the December 2008 VA Form 9.  The examiner stated that medical evidence of record does not show that the Veteran's back disorder directly or indirectly led to his death.  She cited to two VA treatment records that discussed the Veteran's substance use and problems with the law, and she noted that no medical evidence of record establish a medical nexus between the Veteran's back disorder and military service.  She stated that although there is evidence from service of treatment of acute back pain that was believed to be due to wrestling, no permanent service connection was shown by the Veteran's service treatment records or demonstrated by evidence following service.  She also noted that his service treatment records do not show that he was treated for small bowel ischemia, hypotension, sepsis, hepatitis C, COPT, or thoracic spine vertebral collapse while he was on active duty or within one year of separation from active duty.  She concluded that there are no medical records to substantiate any other disability was caused or aggravated by the Veteran's active duty service that contributed to his death.

Following the Board's February 2015 remand directives, this same VA examiner provided an addendum opinion regarding the claim of entitlement to service connection for the cause of the Veteran's death in March 2015.  She indicated that she reviewed the Veteran's paper and electronic claims file, as well as all available medical records pertaining to the Veteran and to the Appellant's claim.  She again concluded that it was less likely than not (less than 50 percent probability) that the medical conditions listed on the Veteran's death certificate were incurred in or caused by an in-service injury, event, or illness.  She concluded that there was no medical nexus establishing causality between the Veteran's cause of death and his military service.  She explained that service medical records show that he was medically qualified to complete the term of his active service, and that he was not medically discharged from the military.  She again listed the disorders that caused or contributed to his death on his death certificate, and she noted that he passed approximately 35 years after discharge from service.  She stated that his in-service low back injury was muscular in nature, and that such injuries do not have long-term sequela.  She also noted that there was no medical nexus between a soft tissue injury and the Veteran's back disorder of destruction of the L4-L5 vertebral bodies, the L4-L5/L5-S1 discs, and the T5 vertebral collapse.  She further explained that no permanent or chronic disability that was subject to service connection was shown by his service medical records or any records after service.  

She noted the death certificate's mentioning of cirrhosis as contributing to the Veteran's death, and she indicated that the Veteran's medical records showed a history of drug and alcohol abuse, both of which are causative factors in the development of cirrhosis.  The examiner explained that cirrhosis is an etiological factor in the development of osteopenic bone disease, and that fractures are well-recognized complications of cirrhosis.  This examiner also concluded that the Veteran's spinal disorder was not aggravated by his military service because he had a soft tissue injury in the military with no medical nexus establishing causality or aggravation of the DDD or compression deformity of the spine.  

In light of the aforementioned evidence, the Board finds that the Veteran's death is not causally or etiologically related to active service, and an injury to his back in service did not cause or contribute substantially or materially to his death.  The abovementioned medical evidence shows that although the Veteran had an in-service muscle injury to his back, this injury and his military service did not cause or aggravate his thoracic spine vertebral collapse disorder or some other back disorder.  While the Board acknowledges the Appellant's belief that the Veteran's back disorder was related to his time in service, the Board concludes that the medical evidence of record is of greater probative value in determining the etiology of the Veteran's back disorder.  The May 2007 and April 2013 VA examiners' opinions, with the March 2015 addendum opinion, are competent and they are the most probative evidence on the issue of etiology for the small bowel ischemia, hypotension, sepsis, hepatitis cirrhosis, COPD, and thoracic spine vertebral collapse because of the examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  Thus, the Board finds that these disorders were not causally or etiologically related to the Veteran's active service.  

After weighing the medical evidence of record, which indicates that the Veteran's cause of death was not related to service, against the Appellant's lay contentions that the Veteran's back disorder contributed to his death, the Board finds that an injury or disease in service did not cause or contribute substantially or materially to the Veteran's death.  Thus, based on the forgoing, the Board concludes that a preponderance of the evidence is against service connection for the Veteran's cause of death.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Appellant in March 2008, October 2012, and February 2013.  Notices sent to the Appellant included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Appellant and what information and evidence would be obtained by VA.  She was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. 2009)

VA also has a duty to assist a claimant in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, records of VA and private treatment, and SSA records.

The duty to assist was further satisfied by a VA examination in May 2007, as well as VA medical opinions in April 2013 and March 2015, during which the examiners were provided the claims file for review, conducted a physical examination of the Veteran in May 2007, reviewed the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal most recently in February 2015 for additional development, including obtaining an addendum medical opinion from a VA examiner, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, a VA examiner provided a thorough medical opinion in March 2015 and the RO issued an SSOC in April 2015.  Therefore, the Board finds that there has been substantial compliance with its February 2015 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


